Exhibit 10.8

TERMINAL SERVICES SCHEDULE

(Wynnewood Terminal)

This Terminal Services Schedule (this “Schedule”) is entered into on the 1st day
of July, 2014 (the “Effective Date”) by and between VALERO PARTNERS OPERATING
CO. LLC, a Delaware limited liability company (“Company”) and VALERO MARKETING
AND SUPPLY COMPANY, a Delaware corporation (“Customer”) pursuant to the Master
Terminal Services Agreement (“Agreement”) between Company and Customer dated
December 16, 2013. Except as set forth herein, the terms and conditions of the
Agreement are incorporated by reference into this Schedule. Unless otherwise
defined in this Schedule, the defined terms in this Schedule will have the same
meaning used in the Agreement.

1. Term. This Schedule shall have a primary term commencing on the Effective
Date and ending 10 years from the Effective Date (the “Initial Term”), and may
be renewed by Customer, at Customer’s sole option, for one successive 5 year
renewal term (a “Renewal Term”), upon at least 180 Days’ written Notice from
Customer to Company prior to the end of the Initial Term. The Initial Term and
Renewal Term, if any, shall be referred to in this Schedule as the “Term”.

2. Terminal. The terminal services contemplated by this Schedule will be
performed at the following terminals (collectively the “Terminal”):

Wynnewood Terminal located in Murray County, Oklahoma

3. Refinery. The Terminal supports Customer’s Affiliate’s Ardmore Refinery
located in Carter County, Oklahoma (the “Refinery”).

4. Product. The products to be handled and stored under this Schedule (each a
“Product”, and collectively the “Products”) are those products permissible on
the Wynnewood Pipeline (as defined below) and MPL System (as defined below).

5. Receipts and Deliveries.

(a) Product will be received at the Terminal by pipeline via a connection with
Company’s 12” nominal diameter pipeline, that is approximately 30 miles in
length and runs from the Refinery to the Terminal (the “Wynnewood Pipeline”).

(b) Product will be re-delivered from the Terminal by pipeline via a connection
with a pipeline system (the “MPL System”) owned and operated by Magellan
Pipeline Company, L.P. (“MPL”) that extends from the Terminal to various
destinations on the MPL System.

6. Specifications. Customer will ensure that all of Customer’s Product delivered
to the Terminal under the terms of this Schedule meets the applicable
specifications for each product on the Wynnewood Pipeline that runs between the
Refinery and the Terminal, as the same may be amended, modified or supplemented
from time to time (the “Specifications”).

7. Storage Fees. For each Month during the Term, Customer agrees to pay Company
the sum of $45,000 (“Base Storage Charge”) which is based on shell capacity of
180,000 Barrels at the rate of $0.25 per Barrel (the “Rate”). The Base Storage
Fee is payable in full regardless of whether or



--------------------------------------------------------------------------------

not Customer actually uses any of the storage or other services made available
by Company at the Terminal under the terms of this Schedule. For purposes of
this Schedule the term “Tank” shall mean Tank Nos 101 and 102 with shell
capacity of 90,000 BBLs each and a working capacity of 63,340 BBLs for Tank
No. 101 and 61,640 for Tank No. 102, located at the Terminal. The Company may
designate alternate tankage in the event the Tanks become unavailable. In the
event of a Company Force Majeure or an Outage that effects or reduces Tank
capacity at the Terminal, the Base Storage Charge shall be ratably reduced to
reflect the suspension.

8. Other Charges.

(a) Holdover Fee. If Customer does not remove its Product from the Terminal on
or before the date this Schedule terminates, except to the extent any delay in
removal is caused by Company, Customer will pay a holdover fee of $0.05 per
Barrel of Product per day in addition to any Base Storage Charge.

(b) Sampling Fee. Customer will pay a $100 fee per sample for all samples drawn
at Customer’s request excluding any composite samples taken on pipeline receipts
to or pipeline deliveries from the Terminal.

9. Escalation. On July 1, 2015, and on July 1st of each year thereafter while
this Schedule is in effect, Company shall adjust the Base Storage Charge, which
adjustments shall be effective as of July 1st of the year in which such election
is made, by multiplying the Base Storage Charge, by an amount equal to a maximum
of (a) 1.0 plus (b) a fraction, of which (i) the numerator is the positive
change, if any, in the Consumer Price Index – All Urban Consumers (Series ID
CUURA316SA0) (such index, the “CPI”) during the 12-Month period ending on
March 31st of such year, as reported during the Month of April of such year and
(ii) the denominator is the CPI as of the first day of such 12-Month period,
provided that if, with respect to any such 12-Month period, the CPI has
decreased during such 12-Month period, Company may increase fees on the
following July 1st only to the extent that the percentage change in the CPI
since the most recent previous such increase in fees is greater than the
aggregate amount of the cumulative decreases in the CPI during the intervening
period or periods.

10. Nominations. Customer shall furnish to Company, by the 20th Day of each
Month preceding the Month of delivery (except for the first Month of the Term,
which shall be on or before the 5th day of such Month), a delivery schedule that
includes the estimated quantity of Products that Customer anticipates delivering
to and receiving from the Terminal during the following Month.

11. Liens. Customer hereby grants to Company a warehouseman’s lien on all of
Customer’s Products in storage at the Terminal for any amounts payable by
Customer to Company that have not been paid when due hereunder. If a warehouse
receipt is required under Law for such a lien to arise, this Schedule will be
deemed to be the warehouse receipt for all Products at the Terminal.

12. Special Termination by Customer. If Customer or any of its Affiliates
determines to completely or partially suspend refining operations at the
Refinery for a period of at least 12 consecutive Months, the Parties will
negotiate in good faith to agree upon a reduction of the Minimum Quarterly
Commitment to reflect such suspension of operations. If the Parties are unable
to agree to an appropriate reduction of the Minimum Quarterly Commitment, then
after Customer or

 

2



--------------------------------------------------------------------------------

such Affiliate has made a public announcement of such suspension, Customer may
provide written Notice to Company of its intent to terminate this Schedule and
this Schedule will terminate 12 Months following the date such Notice is
delivered to Company. In the event Customer or such Affiliate publicly
announces, prior to the expiration of such 12-Month period, its intent to resume
operations at the Refinery, then such Notice shall be deemed revoked and this
Schedule shall continue in full force and effect as if such Notice had never
been delivered.

13. Effect of Customer Restructuring. If Customer or any of its Affiliates
determines to restructure its respective supply, refining or sales operations at
the Refinery in such a way as could reasonably be expected to materially and
adversely affect the economics of Customer’s performance of its obligations
under this Schedule, then the Parties will negotiate in good faith an
alternative arrangement that is no worse economically for Company than the
economic benefits to be received by Company under this Schedule, which may
include the substitution of new commitments of Customer on other assets owned or
to be acquired or constructed by Company.

14. Additional Services. If Company performs additional services at Customer’s
written request, or if Company, upon written notice to Customer, performs any
additional services because Customer’s Product does not meet the applicable
Specifications, Customer will pay Company the cost of such services plus an
administrative fee that is equal to 10% of such documented, invoiced costs.

15. Contacts and Notices.

(a) For Company. The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Company shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Manager Area Terminal (Panhandle Operations)    Tel: (806)
435-6559    Fax: (806) 435-4994 Invoice:    Troy Heard, Supervisor Accounting   
Tel: (210) 345-3219    Fax: (210) 370-4355

(b) For Customer: The following contacts and their respective subject matter
expertise are provided for convenience purposes only. All formal notices and
communication required under this Schedule to Customer shall be in writing and
delivered as set forth in the Agreement:

 

Operational:    Director Product Supply, Mid Continent    Tel: (210) 345-3689   
Fax: (210) 345-2768 Invoice:    Troy Heard, Supervisor Accounting    Tel: (210)
345-3219    Fax: (210) 370-4355

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule to be duly
executed by their respective authorized officers.

 

Company: VALERO PARTNERS OPERATING CO. LLC By:  

/s/ Richard F. Lashway

Name:   Richard F. Lashway Title:   President and Chief Operating Officer
Customer: VALERO MARKETING AND SUPPLY COMPANY By:  

/s/ Gary K. Simmons

Name:  

Gary K. Simmons

Title:   Senior Vice President

[Signature Page to Terminal Services Schedule (Wynnewood Terminal)]